Case 2:16-cv-01877-JLR Document 187 Filed 10/15/19 Page 1 of 3

 

 

 

 

 

 

|
2
3
4
5
6
4 Honorable James L. Robart
8. UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
9 AT SEATTLE
10 SUSAN CHEN, et al., NO. C16-1877 JLR
14 Plaintiffs, STIPULATED MOTION AND ae
{PROPOSEB} ORDER TO DISMISS | \IAC
12 v. INDIVIDUAL STATE DEFENDANT
TOM SOULE
13 NATALIE D’AMICO, et al.,
NOTE FOR HEARING: 10/15/2019
14 Defendants.
15 .
BY STIPULATION AND AGREEMENT, the Plaintiffs and the Defendants, by and
16
through their respective counsel of record, request the Court grant the following relief:
17
1. All of Plaintiffs’ claims, and Plaintiffs’ Fourth Amended Complaint, as alleged
18
against Individual State Defendant Tom Soule, in his individual and official capacities, shall be
19
dismissed, in their entirety, with prejudice; and
20
2, The dismissal requested above shall be without an award of attorneys’ fees or costs
a1
* to any party.
22
Hi
23
Mf
24
He
25
Hit
26
STIPULATED MOT, & 1 ATTORNEY GENERAL OF WASHINGTON
[PROPOSED] ORDER TO 800 Fifth Avenue, Suite 2000
DISMISS INDIVIDUAL STATE Seattle, WA 98104-3188
DEFENDANT SOULE (206) 464-7352

(C16-1877 JLR)

 
woof Ww hw

oOo SF SH

Case 2:16-cv-01877-JLR Document 187 Filed 10/15/19 Page 2 of 3

ROBERT W. FERGUSON
Attorney General

s/ Scott Md. Barbara
SCOTT M. BARBARA, WSBA #20885
Assistant Attorney General
Attorneys for State Defendants
800 Fifth Ave, Ste 20600
Seattle, WA 98104
Tel: 206-389-2033

Email: scott.barbara@atg.wa.gov

OGDEN MURPHY WALLACE, PLLC

SIGNED AND STIPULATED TO THIS 15th day of October, 2019.

DORSEY & WHITNEY LLP

si Shawn Larsen-Bright
SHAWN LARSEN-BRIGHT, WSBA #37066
Attorneys for Plaintiffs Chen and J.L.
701 Fifth Ave, Ste 6100
Seattle, WA 98104
Tel: 206-903-8800

Email: larsen.bright. shawn@dorsey.com

MYERS & COMPANY, P.L.L.C,

 

| si Aaron? Riensche

AARON P. RIENSCHE, WSBA #37202
Attorneys for Redmond Defendants

901 Fifth Ave, Ste 3500

Seattle, WA 98164

Tel: 206-447-7000

Email: ariensche@omwilaw.com

IT IS SO ORDERED.
hp
DATED THIS 4 day of

 

sf Michael-David Myers

MICHAEL DAVID MYERS, WSBA #22468
Attorneys for Plaintiffs Lian and L.L.

1530 Eastlake Ave E

Seattle, WA 98102

Tel: 106-398-1188

Email: mmyers(@myers-company.com

PROPOSED) ORDER

Ocho, 2019.

 

 

STIPULATED MOT. &
[PROPOSED] ORDER TO
DISMISS INDIVIDUAL STATE
DEFENDANT SOULE
(C16-1877 JLB)

JAMES L.
United States District Judge

C71 294.8

BART °

ATTORNEY GENERAL OF WASHINGTON
Torts Division
800 Fifth Avenue, Suite 2000
Seattle, WA 98104-3188
(206) 464-7352

 

 
 

Case 2:16-cv-01877-JLR Document 187 Filed 10/15/19 Page3of3

 

DECLARATION OF SERVICE
I hereby declare that on this 15th day of October, 2019, I caused to be electronically filed
the foregoing document with the Clerk of the Court using the CM/ECF system, which will also

send notification of such filing to the following parties:

Aaron P, Riensche -- ariensche@omwlaw.com
Daniel Shickich - dshickich@omwlaw.com,

Geoff Bridgman ~ gbridgman@omwlaw.com
Attorneys for Defendants D’Amico, Gibson, Wilson and City of Redmond

 

Shawn Larsen-Bright — larsen. bright. shawn@dorsey.com

Nathan Alexander — alexander.nathan@dorsey.com

T. Augustine Lo — lo.augustine@dorsey.com

Court-Appointed Attorneys for Plaintiff Susan Chen, individually and as Litigation GAL
for FL.

Michael D. Myers — mmyers@myers-company.com
Attorney for Plaimiff Naixiang Lian, individually and as Litigation GAL for LL, _|—_--

I declare under penalty of perjury that the foregoing is true and correct.

sf Scott M_ Barbara

SCOTT M. BARBARA, WSBA No. 20885
Assistant Attorney General

800 5th Ave, Ste 2000

Seattle, WA 98104

Tel: 206-464-7352

Fax: 206-587-4229

Email: scotth2@atg.wa.gov

 

 

STIPULATED MOT. & [PROPOSED] 1 ATTORNEY CEN GE WASHINGTON
Oris ¥I

ORDER TO DISMISS INDIVIDUAL 800 Fifth Avenue, Suite 2000

STATE DEFENDANT SOULE Seattle, WA 98104-3188

(C16-1877 JLB) (206) 464-7352

 
